Citation Nr: 0837976	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Eligibility for apportionment of the veteran's compensation 
benefits.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 19, 1968, 
to March 18, 1971; he had 2 years, 2 months, and 16 days of 
active service prior to March 19, 1968.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By that decision, the RO denied the appellant's claim 
to apportionment of the veteran's compensation benefits.

The appellant is the party that appealed the decision of what 
amounts to a simultaneously contested claim.  The procedures 
of the typical claim process allow for the filing of a 
substantive appeal within 60 days from the date of the 
statement of the case (SOC) in order to perfect the appeal.  
See 38 C.F.R. § 20.302(b) (2008).  However, for contested 
claims, the time limit for filing a substantive appeal is 
only 30 days from the date of the SOC.  See 38 C.F.R. 
§ 20.501(b) (2008).  In this case, the appellant's 
substantive appeal was received by the RO after 30 days, but 
within 60 days, of the date of the SOC.  Nevertheless, the RO 
told the appellant that she had 60 days to file the 
substantive appeal, the RO accepted the substantive appeal as 
timely, and the RO issued a supplemental statement of the 
case (SSOC) at a later date.  In accordance with the 
presumption of regularity, the Board finds that the appeal 
has been perfected and the case is properly before the Board.  
See, e.g., Marsh v. Nicholson, 19 Vet. App. 381 (2005).

The Board notes that the appellant requested a hearing before 
both the RO and the Board.  Hearings before the RO and the 
Board were scheduled for the appellant.  However, the 
appellant failed to report to both hearings.  When an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).  Under these circumstances, the Board finds that the 
appellant has been afforded her right to a hearing and that 
her request to testify has been withdrawn.


FINDINGS OF FACT

1.  The appellant was born on May [redacted], 1984.  She was over the 
age of 18 years when she filed her claim for apportionment.

2.  The appellant is not pursuing a course of instruction at 
an approved educational institution.


CONCLUSION OF LAW

The appellant is not eligible for apportionment of the 
veteran's compensation benefits.  38 U.S.C.A. §§ 101, 5307 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.57, 3.450, 3.451, 
3.458 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been awarded service connection for several 
disabilities and he has received related compensation 
benefits since May 2001.  The appellant contends that she 
should be apportioned a part of the veteran's compensation 
benefits.

All or any part of the compensation payable on account of any 
veteran may be apportioned.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. § 3.450 (2008).  The payments may be apportioned to 
the veteran's child if the child is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  38 C.F.R. 
§ 3.450(a)(1)(ii).  Without regard to any other provisions 
regarding apportionment where hardship is shown to exist, 
compensation may be specially apportioned between the veteran 
and his child on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons of interest.  38 C.F.R. § 3.451 (2008).

A review of the record reveals that the appellant is the 
daughter of the veteran.  Her birth certificate documents 
that she was born on May [redacted], 1984.  The evidence indicates 
that the appellant is not living with the veteran, the 
veteran is not supporting the appellant, and the appellant is 
unmarried.  The salient question is whether the veteran is a 
"child" for VA purposes in order for apportionment to be 
allowable.

Except as provided, the term "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.57(a) (2008).

On December 17, 2004, a VA-Form 21-674 (Request for Approval 
of School Attendance) was received from the appellant by the 
RO.  The form was taken as a claim for apportionment by the 
RO.  At the time of the claim, the appellant was 20 years 
old.  Thus, because the appellant was not under the age of 18 
years, she was not a child under the most basic definition.  
However, because the appellant had not yet reached the age of 
23 years, she could still be considered a child if she were 
pursuing a course of instruction at an approved educational 
institution.  (Additionally, the evidence does not reflect 
that the appellant was permanently incapable of self-
support.)

The appellant indicated on her VA-Form 21-674 that she was a 
student at the Tri-County Adult Career Center in Nelsonville, 
Ohio.  In May 2005, the RO contacted the school.  The school 
contact stated that the appellant stopped attending the 
school on December 7, 2004.  The end date of school 
attendance preceded the date of receipt of claim.  Thus, the 
appellant was not a child for VA purposes.  Although the 
appellant was not yet 23 years old, she was over 18 years old 
and she was not pursuing a course of instruction at an 
approved educational institution.

The appellant asserts that apportionment is nonetheless 
warranted because she was under the age of 18 years, or over 
18 years old while attending school, when the veteran was 
receiving compensation benefits.  To this end, the appellant 
submitted records from a high school that documented 
attendance to at least the 2001-02 session.  Although the 
appellant may have been eligible for apportionment in the 
past, her claim for apportionment was not timely relative to 
her eligibility.  Apportionment will not be authorized unless 
and until a claim for an apportioned share is filed on behalf 
of the child.  See 38 C.F.R. § 3.458(g) (2008).  Thus, the 
appellant is not eligible for apportionment of the veteran's 
compensation benefits.  Consequently, the claim must be 
denied.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In contrast, an applicant for apportionment is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how the veteran's benefits will be distributed 
under chapter 53.  VCAA notice does not generally apply to 
decisions regarding how benefits are paid.  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 
18 Vet. App. 435, 438-39 (2004).  Thus, VCAA notice is not 
required for apportionment applications.  In any event, the 
appellant has received adequate notice of the claim process 
under the contested claim provisions.  See §§ 19.100-02, 
20.500-04 (2008).


ORDER

The appellant is not eligible for apportionment of the 
veteran's compensation benefits; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


